FILED
                              NOT FOR PUBLICATION                           SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



IVAN ACEVEDO HERNANDEZ,                           No. 12-72930

               Petitioner,                        Agency No. A094-305-115

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Ivan Acevedo Hernandez, native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and

dismiss in part the petition for review.

          In his opening brief, Acevedo Hernandez fails to raise, and therefore waives,

any challenge to the agency’s dispositive determinations that he is removable, that

he does not qualify for asylum, withholding of removal, or CAT relief, and that he

was afforded a full and fair hearing. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3

(9th Cir. 2011) (a petitioner waives an issue by failing to raise it in the opening

brief).

          We lack jurisdiction to consider Acevedo Hernandez’s contention that he is

eligible for cancellation of removal, because he failed to exhaust this claim before

the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack

jurisdiction to review legal claims not presented in an alien’s administrative

proceedings before the BIA.”).

          Finally, our review is limited to the administrative record and thus we do not

consider materials included with Acevedo Hernandez’s opening brief that were not

available to the agency. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en

banc).

          PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                    12-72930